IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs April 26, 2011

              DEXTER JOHNSON v. DAVID SEXTON, WARDEN

              Direct Appeal from the Criminal Court for Johnson County
                         No. 5722     Lynn W. Brown, Judge


                No. E2010-02257-CCA-R3-HC - Filed October 11, 2011


The petitioner, Dexter Johnson, appeals the Johnson County Criminal Court’s summary
dismissal of his pro se petition for the writ of habeas corpus. In 1994, the petitioner pled
guilty to two counts of first degree murder, one count of attempted first degree murder, and
one count of attempted aggravated robbery, receiving an effective life sentence in the
Department of Correction. In the instant petition for habeas corpus relief, the petitioner
alleges that his convictions are void based upon the State’s failure to provide a factual basis
to support the pleas. The habeas corpus court summarily dismissed the petition, concluding
that nothing in the petition would support a finding that the convictions were void. On
appeal, the petitioner contends that the court erred in its summary dismissal. Following
review of the record, we find no error and affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL, J., and D AVID H. W ELLES, Special Judge, joined.

Dexter F. Johnson, Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Senior Counsel; and
Anthony Wade Clark, District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                     Procedural History

        In February 1994, the petitioner entered guilty pleas, in multiples cases, to two counts
of first degree murder, and to one count each of attempted first degree murder and attempted
aggravated robbery. Pursuant to the agreement, the petitioner was sentenced to two life
sentences for the murder convictions, twenty-five years for the attempted murder conviction,
and six years for the attempted aggravated robbery conviction. All sentences were ordered
to be served concurrently for an effective sentence of life imprisonment. Dexter Johnson v.
State, No. 03C01-9503-CR-00088 (Tenn. Crim. App. at Knoxville, Feb. 13, 1996).
Thereafter, the petitioner filed a petition for post-conviction relief, contending that his guilty
pleas were constitutionally deficient. Id. The post-conviction court dismissed the petition,
and, on appeal, this court affirmed the dismissal. Id. In 2001, the petitioner filed a motion
to reopen his petition for post-conviction relief, alleging newly discovered evidence
establishing actual innocence. The motion was summarily dismissed by the post-conviction
court, and a panel of this court again affirmed that dismissal. Dexter F. Johnson v. State, No.
E2010-01038-CCA-R3-PC (Tenn. Crim. App. at Knoxville, Oct. 28, 2010).

       Subsequently, the petitioner filed multiple petitions for habeas corpus relief, all of
which were unsuccessful. See Dexter Johnson v. Howard Carlton, Warden, No. 2008-
02032-CCA-R3-HC (Tenn. Crim. App. at Knoxville, Jan. 27, 2010); Dexter Frank Johnson
v. Tony Parker, Warden, No. E2006-00313-CCA-R3-HC (Tenn. Crim. App. at Knoxville,
Apr. 30, 2007); Dexter Frank Johnson v. State, No. E2004-01260-CCA-R3-HC (Tenn. Crim.
App. at Knoxville, Sept. 2, 2004); Dexter Johnson v. State, No. 03C01-9707-CR-00241
(Tenn. Crim. App. at Knoxville, Feb. 2, 1999). Following these denials, the petitioner
continued his quest for relief by filing a second motion to reopen his petition for post-
conviction relief upon grounds that his sentences did not comply with the 1989 Sentencing
Reform Act. Dexter F. Johnson v. State, No. E2010-01038-CCA-R3-PC. The post-
conviction court again denied the motion, and this court affirmed. Id.

        As previously noted by this court, the petitioner continues to remain “[u]ndaunted by
his previous unavailing attempts to obtain relief. . . .” Dexter Johnson v. Howard Carlton,
Warden, No. 2008-02032-CCA-R3-HC. On August 18, 2010, the petitioner filed the instant
petition for the writ of habeas corpus, asserting that his judgments of conviction were void
based upon the State’s failure to provide a factual basis to support the pleas. The State
subsequently filed a motion to dismiss the petition upon grounds that a factual basis was, in
fact, stated at the hearing. The habeas court, by written order, summarily dismissed the
petition on October 11, 2010. The petitioner timely appeals that decision. On appeal, he
contends that: (1) the petition was improperly dismissed; (2) the habeas corpus court
misstated a material fact; and (3) the court failed to set forth its reasons for the denial.

                                            Analysis

       The determination of whether habeas corpus relief is proper is a question of law,
subject to de novo review on appeal, without a presumption of correctness given to the
findings of the lower court. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007) (citing

                                               -2-
Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000); State v. Livingston, 197 S.W.3d 710, 712
(Tenn. 2006)).

       Habeas corpus relief is available in Tennessee “only when it appears upon the
       face of the judgment or the record of the proceedings upon which the judgment
       is rendered” that a convicting court was without jurisdiction or authority to
       sentence a defendant, or that a defendant’s sentence of imprisonment or other
       restraint has expired.

Id. (quoting Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).

        “[A] habeas corpus petition is used to challenge void and not merely voidable
judgments.” Summers, 212 S.W.3d at 255-56. “A void judgment is one that is facially
invalid because the court did not have the statutory authority to render such judgment.” Id.
at 256 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). On the other hand,
a “voidable judgment is one that is facially valid and requires proof beyond the face of the
record or judgment to establish its invalidity.” Id. “The petitioner has the burden of
establishing by a preponderance of the evidence that his judgment is void or that his term of
imprisonment has expired.” Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994). “If the petitioner establishes by a preponderance of the evidence that his conviction
is void or that his term of imprisonment has expired, he is entitled to immediate release.” Id.

        A trial court is not required, as a matter of law, to grant the writ or conduct an inquiry
into the allegations contained in the petition. T.C.A. § 29-21-109 (2010). If the petition fails
on its face to state a cognizable claim, it may be summarily dismissed by the trial court. State
ex. Rel. Byrd v. Bomar, 381 S.W.2d 280, 283 (Tenn. 1964); see also T.C.A. § 29-21-109.
“If from the showing of the petitioner, the plaintiff would not be entitled to any relief, the
writ may be refused.” T.C.A. § 29-21-109.

        In support of his argument for relief, the petitioner’s main contention appears to be
that the judgments of conviction are void because the State failed to provide a sufficient
factual basis to support his guilty pleas. Specifically, he makes reference to the fact that “the
only factual basis . . . presented . . . was a series of illegally recorded types [sic] in which
Petitioner confesses to the murder in question.” Initially, we are rather puzzled by the
petitioner’s assertions, as nothing in the record, aside from his own statements, in any way
references tapes or confessions. Moreover, he also alleges a conflict of interest with counsel
prior to the entrance of the plea. Again, nothing in the record, aside from the petitioner’s
assertions, references any conflict which might possibly have existed. Regardless, these
types of complaints are not properly challenged in habeas corpus proceedings as they do not
render the judgments void upon their face. In fact, all the challenges raised by the petitioner

                                               -3-
are, in essence, merely challenges to the knowing and voluntary nature of the plea, which is
not a claim cognizable in a habeas corpus petition. See Passarella, 891 S.W.2d at 627.

        Moreover, the petitioner’s general assertion that he is entitled to relief based upon the
lack of a factual basis is simply erroneous. The petitioner is correct that Tennessee Rule of
Criminal Procedure 14 states that the court shall ensure that a factual basis for a guilty plea
exists. He claims that rule was not complied with in this case because the only recitation
given by the State at the hearing was nothing more than “a lengthy theory of guilt, with no
mention of specific evidence or witnesses.” However, contrary to his contention, the
transcript of the guilty plea hearing attached to this record indicates that the State did
provide a more than adequate factual basis to support the charged offenses. In fact, the
recitation goes into great detail and spans multiple pages in the hearing transcript. The
petitioner is attempting to hold the State to a burden of evidence which is simply not
required.

       Following our review of the record, we conclude that the habeas corpus court properly
determined that summary dismissal was proper and so indicated in its order of dismissal. The
petitioner is entitled to no relief.

                                       CONCLUSION

       Based upon the foregoing, the denial of habeas corpus relief is affirmed.




                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -4-